Citation Nr: 1105585	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  02-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The veteran had active military service from July 1970 to July 
1972 and from September 1983 to November 1991.  He also had 
additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in February 2010, which vacated 
an August 2008 Board decision and remanded the case for 
additional development.

In September 2003, April 2005, and August 2007, the Board 
remanded the Veteran's case to the RO for further development.  
Following its completion of the Board's requested actions; the RO 
continued the denial of the Veteran's claims (as reflected in an 
April 2008 supplemental statement of the case (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  A review of the record shows the Veteran was 
notified of the VCAA duties to assist and of the information and 
evidence necessary to substantiate his claims by correspondence 
dated in April 2004, May 2005, and August 2007.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of a 
claim.  Notice as to these matters was provided in the March 2007 
correspondence provided to the Veteran.

In light of points raised in the Joint Motion, and review of the 
claims file, the Board finds that further action on the claim on 
appeal is warranted.  It was noted that the Board had failed to 
make any request to find missing service medical records 
identified by the Veteran as missing.  Upon remand, the AMC/RO 
should make another request for the Veteran's service medical 
records, specifically from 1983 to 1991, as identified by the 
Veteran as showing treatment for his claimed disorders.  If it is 
determined that those records do not exist, a memorandum of 
unavailability prepared by the appropriate official should be 
associated with the claims folder. 

The Board also notes that the Veteran submitted additional 
evidence to the Board in support of the Veteran's claims in 
December 2010.  Unfortunately, the Veteran did not include a 
waiver of agency of original jurisdiction review of this 
evidence.  As the Veteran and his representative have not waived 
agency of original jurisdiction consideration of the evidence 
submitted in December 2010, the case must be remanded for 
additional development.  See 38 C.F.R. § 20.1304(c) (2010).

Further, the record reflects that the Veteran filed a claim for 
Social Security disability, and the RO attempted to obtain those 
records.  In an August 2007 letter, the Social Security 
Administration (SSA) responded stating that they were unable to 
locate medical records for the Veteran.  In a September 2009 
letter submitted by the Veteran from the SSA, the Veteran's 
records have since been found.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA 
is put on notice of the existence of SSA records, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  As the Veteran's SSA records have not previously been 
associated with the claims file and may be pertinent to the claim 
for service connection for the back and knee disorders, these 
records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the appropriate 
agency to obtain all service treatment 
records for the Veteran for the time period 
from 1983 to 1991.  If the AMC/RO cannot 
obtain records, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative should be notified of 
unsuccessful efforts to procure records in 
order to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  The AMC/RO should obtain from the SSA a 
copy of any decision regarding the Veteran's 
claim for disability benefits pertinent to 
the claims on appeal, as well as copies of 
all medical records underlying those 
determinations.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the AMC/RO 
should readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  The review should include 
consideration of all evidence submitted since 
the issuance of the April 2008 supplemental 
statement of the case.  If any benefit sought 
on appeal remains denied, the AMC/RO must 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


